



Exhibit. 10.38
ALEXION PHARMACEUTICALS, INC.
2017 INCENTIVE PLAN
GLOBAL STOCK OPTION AGREEMENT
THIS AGREEMENT, made as of this ____ day of ___________, _______ (the “Grant
Date”), by and between Alexion Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), and you (the “Optionee”) sets forth the terms and conditions of
an Award granted to the Optionee under the Alexion Pharmaceuticals, Inc. 2017
Incentive Plan (the “Plan”).
W I T N E S S E T H:
Pursuant to the Plan, the Company desires to grant to the Optionee, and the
Optionee desires to accept, an option to purchase shares of the Company’s common
stock, $0.0001 par value (the “Stock”), upon the terms and conditions set forth
in this Agreement and the Plan. Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Plan.
NOW, THEREFORE, the parties hereto agree as follows:
1.Grant. The Company hereby grants to the Optionee an option (the “Option”) to
purchase such number of shares of Stock, at the exercise price per share, in
each case, set forth in the notice of grant attached to this Agreement or in the
award letter separately delivered to Optionee together with this Agreement
(collectively, the “Notice of Grant”). This Option is not intended to qualify as
an “incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended.
2.    Restrictions on Exercisability. Except as otherwise provided herein or in
the Plan, this Option shall become exercisable in accordance with the schedule
shown in the Notice of Grant based upon the Optionee’s continuous employment or
other service with the Company or its subsidiaries following the Grant Date. No
shares of Stock may be purchased hereunder unless the Optionee shall have
remained in the continuous employment or other service of the Company or a
subsidiary up to and including the specified date shown in the Notice of Grant
from the Grant Date. Unless earlier terminated, this Option shall expire if and
to the extent it is not exercised on or prior to the tenth anniversary of the
Grant Date (the “Expiration Date”).
3.    Exercise and Payment. The Optionee may exercise this Option in whole or in
part in accordance with the schedule shown in the Notice of Grant by delivering
to the Company (a) a written notice of such exercise specifying the number of
shares of Stock that the Optionee has elected to acquire and (b) payment in full
of the exercise price, together with the amount, if any, deemed necessary by the
Company to enable it to satisfy any tax withholding obligations with respect to
the exercise. The Option exercise price shall be payable in cash or bank or
certified check or by such methods in accordance with such procedures as may be
authorized or permitted by the Committee from time to time.
4.    Withholding.


Page 1 of 1

--------------------------------------------------------------------------------





(a)    The Optionee acknowledges that, regardless of any action the Company
and/or the Optionee’s employer (the “Employer”) take with respect to any or all
income tax (including U.S. federal, state and local tax and/or non-U.S. tax),
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Optionee’s participation in the Plan and
legally applicable to the Optionee (“Tax-Related Items”), the ultimate liability
for all Tax-Related Items is and remains the Optionee’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. The Optionee
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant, vesting,
exercise or settlement of the Option, the subsequent sale of any shares of Stock
acquired upon exercise and the receipt of any dividends or dividend equivalents;
and (ii) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the Award to reduce or eliminate the Optionee’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Optionee has become subject to tax in more than one jurisdiction between
the Grant Date and the date of any relevant taxable or tax withholding event,
the Optionee acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
(b)    Prior to the relevant taxable or tax withholding event, as applicable,
the Optionee agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Optionee authorizes the Company and/or the Employer, or their respective agents,
at their discretion, to satisfy any applicable withholding obligations with
regard to Tax-Related Items by one or a combination of the following:
i.withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company, the Employer or any other subsidiary;
ii.withholding from proceeds of the sale of shares of Stock acquired at exercise
of the Option either through a cashless exercise or other voluntary sale or
through a mandatory sale arranged by the Company (on the Optionee’s behalf
pursuant to this authorization) without further consent;
iii.withholding shares of Stock to be issued upon exercise of the Option; or
iv.any other methods approved by the Committee and permitted by applicable laws.
(c)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Optionee may receive a refund of any over-withheld
amount and will have no entitlement to the share equivalent. Finally, the
Optionee agrees to pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of the Optionee’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the shares of Stock or the proceeds of the sale of shares of Stock, if
the Optionee fails to comply with his or her obligations in connection with the
Tax-Related Items.    


Page 2 of 2

--------------------------------------------------------------------------------





5.    Rights as Stockholder. No shares of Stock shall be sold or delivered
hereunder until full payment for such shares has been made. The Optionee shall
have no rights as a stockholder with respect to any shares of Stock covered by
this Option until such shares are issued to the Optionee. Except as otherwise
provided herein or in the Plan, no adjustment shall be made for dividends or
distributions of other rights for which the record date is prior to the date
such stock certificate is issued.
6.    Nontransferability. The Option is not assignable or transferable except
upon the Optionee’s death to a Beneficiary. During an Optionee’s lifetime, this
Option may be exercised only by the Optionee.
7.    Termination of Employment
(a)    Termination Date. For purposes of this Option, the Optionee’s Employment
(as defined in the Plan) will be considered terminated as of the date the
Optionee is no longer actively providing services to the Company or one of its
subsidiaries (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment or other laws in the
jurisdiction where the Optionee is employed or otherwise rendering services or
the terms of the Optionee’s employment or service agreement, if any). Unless
otherwise expressly provided in this Agreement or determined by the Company, the
Optionee’s right to vest in this Option under the Plan, if any, will terminate
as of such date, and the period (if any) during which the Optionee may exercise
this Option after termination of the Optionee’s Employment will commence on such
date (the “Termination Date”). The Termination Date will not be extended by any
notice period (e.g., the Optionee’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment or other laws in the jurisdiction where the Optionee
is employed or otherwise rendering services or the terms of the Optionee’s
employment or service agreement, if any). The Committee shall have the exclusive
discretion to determine when the Optionee is no longer actively providing
services for purposes of his or her Option grant (including whether the Optionee
may still be considered to be providing services while on a leave of absence).
(b)    Death. Notwithstanding anything to the contrary in Section 6(a)(4)(C) of
the Plan, if the Optionee’s Employment terminates due to his or her death, then
that portion of this Option that is not vested and exercisable on the
Termination Date shall immediately become fully vested and exercisable, and
subject to Sections 7(d) and 8 below, this Option, to the extent outstanding on
the Termination Date, shall remain exercisable by the Optionee (or the
Optionee's Beneficiary or legal representative) until the Expiration Date and,
to the extent not exercised during such period, shall immediately terminate.
(c)     Disability. Notwithstanding anything to the contrary in Section
6(a)(4)(C) of the Plan, except as otherwise provided in an employment or other
agreement between the Optionee and the Company or its subsidiaries, if the
Optionee’s Employment terminates due to his or her Disability (as defined
below), then fifty percent (50%) of that portion of this Option that is not
vested and exercisable on the Termination Date shall immediately become fully
vested and exercisable on such Termination Date, and subject to Sections 7(d)
and 8 below, the portion of this Option that is outstanding and vested and
exercisable on the Termination Date may be exercised


Page 3 of 3

--------------------------------------------------------------------------------





by the Optionee (or his or her legal representative) until the earlier of (i)
the first anniversary of the Termination Date (or, if the Optionee dies within
one year of the Termination Date, the Expiration Date) and (ii) the Expiration
Date and, to the extent not exercised during such period, shall immediately
terminate thereafter. The portion of this Option that is not vested and
exercisable on the Termination Date (after giving effect to the accelerated
vesting provided for herein) shall immediately terminate on such date.
For purposes of this Agreement, “Disability” shall mean, unless otherwise
defined in an employment or other agreement between the Optionee and the Company
or its affiliates (in which case, such meaning shall apply for so long as such
agreement is in effect), the inability of an Optionee to perform the customary
duties of his or her Employment by reason of a physical or mental incapacity
which is expected to result in death or to be of indefinite duration, that is
certified by the Company's long-term disability insurance carrier in writing to
the Company or the Optionee, and provided that the Optionee has been on a leave
of absence approved by the Company for at least six months immediately prior to
the Termination Date of Optionee’s Employment. The final determination of
whether an Optionee has been terminated for Disability shall be made by the
Company.
(d)    Termination for Cause or at a Time when Cause Exists. Except as otherwise
provided in an employment or other agreement between the Optionee and the
Company or its subsidiaries, if the Optionee’s Employment is terminated by the
Company or a subsidiary for Cause, which in the determination of the Committee
justifies termination of this Option, or if, at the time of the Optionee’s
termination, grounds for a termination for such Cause exist, then this Option
(whether or not then exercisable) shall immediately terminate and cease to be
exercisable.
For purposes of this Agreement, “Cause” shall mean, unless otherwise defined in
an employment or other agreement between the Optionee and the Company or its
subsidiaries (in which case, such meaning shall apply), the Optionee’s
dishonesty, fraud, insubordination, willful misconduct, refusal to perform
services, unsatisfactory performance of services or material breach of any
written agreement between the Optionee and the Company or any of its
subsidiaries. Cause shall be determined by the Company.
(e)    Termination not for Cause due to Workforce Restructuring. If the
Optionee’s Employment is terminated not-for-Cause by the Company or a subsidiary
due to position elimination or workforce restructuring, any portion of this
Option that is not exercisable on the Termination Date shall vest and become
exercisable as follows:
(i)    If the Optionee is an Executive Director or Vice President level employee
on the Termination Date, as determined by the Committee in its sole discretion,
any portion of this Option that otherwise would have vested within twelve (12)
months of the Termination Date will vest and become exercisable on the
Termination Date provided that the employee executes the Separation Agreement.
(ii)    If the Optionee is below the Executive Director level employee on the
Termination Date, as determined by the Committee in its sole discretion, any
portion of this Option


Page 4 of 4

--------------------------------------------------------------------------------





that otherwise would have vested within six (6) months of the Termination Date
will vest and become exercisable on the Termination Date provided that the
employee executes the Separation Agreement.
Any portion of this Option that is or becomes exercisable pursuant to this
Section 7(e) on the Termination Date shall remain exercisable by the Optionee
until the earlier of (x) the one hundred eightieth day following the Termination
Date, and (y) the Expiration Date and, to the extent not exercised during such
period, shall immediately terminate thereafter.
(f)    Other Termination. Except as otherwise provided in an employment or other
agreement between the Optionee and the Company or its subsidiaries, if the
Optionee’s Employment terminates for any reason not covered by Sections 7(b),
7(c) and 7(e) above, then: (i) that portion of this Option that is not
exercisable on the date of termination shall immediately terminate, and (ii)
subject to Sections 7(d) and 8, that portion of this Option that is exercisable
on the Termination Date shall remain exercisable, but only to the extent
exercisable on the Termination Date, by the Optionee until the earlier of (x)
the ninetieth day following the Termination Date and (y) the Expiration Date
and, to the extent not exercised during such period, shall immediately terminate
thereafter.
8.    Cancellation of Option and Recoupment of Gains. Notwithstanding anything
herein to the contrary, if the Optionee is not in compliance with all material
applicable provisions of this Agreement or the Plan, or if the Optionee engages
in a Detrimental Activity or breaches any other Company policy or covenant with
the Company or its subsidiaries to which the Participant is bound, the Committee
may cancel, rescind, suspend, withhold or otherwise limit or restrict this
Option at any time, and, at the Company’s request, Participant shall reimburse
Company any gains realized by the Optionee on the exercise of this Option. Upon
exercise of the Option, if requested by the Company the Optionee shall certify
in a manner acceptable to the Company that he or she is in compliance with the
terms and conditions of this Agreement and the Plan and has not engaged in any
Detrimental Activity.
For purposes of this Agreement, “Detrimental Activity” shall mean any of the
following, unless authorized by the Company: (1) during employment or other
service to the Company, the rendering of services for any organization or
engaging directly or indirectly in any business which is or becomes competitive
with the Company or its subsidiaries, or which organization or business, or the
rendering of services to such organization or business, is or becomes otherwise
prejudicial to or in conflict with the interests of the Company or its
subsidiaries, (2) the disclosure to anyone outside the Company or its
subsidiaries, or the use in other than the Company’s or its subsidiaries’
business, without authorization from the Company, of any confidential
information or material relating to the business of the Company or its
subsidiaries, acquired by the Optionee either during or after employment or
other service with the Company or its subsidiaries, (3) the failure or refusal
to disclose promptly and to assign to the Company or its subsidiaries all right,
title and interest in any invention or idea, patentable or not, made or
conceived by the Optionee during employment by or other service with the Company
or its subsidiaries, relating in any manner to the actual or anticipated
business, research or development work of the Company or its subsidiaries or the
failure or refusal to do anything reasonably necessary to enable the Company or
its subsidiaries to secure a patent where appropriate insofar as any matter
referred to in this clause (3) violates any obligation


Page 5 of 5

--------------------------------------------------------------------------------





of the Optionee to the Company or its subsidiaries, or (4) any attempt directly
or indirectly to induce any employee of the Company or its subsidiaries to be
employed or perform services elsewhere or any attempt directly or indirectly to
solicit the trade or business of any current or prospective customer, supplier
or partner of the Company or its subsidiaries.
9.
Change in Control.

(a)    If (i) in connection with a Change in Control the Option, to the extent
outstanding immediately prior to such Change of Control, is assumed or
continued, or a new award is substituted for the Option by the acquiror or
survivor (or a subsidiary of the acquiror or survivor) in accordance with the
provisions of Section 7(a)(1) of the Plan, and (ii) at any time within the
24-month period following the Change in Control, the Optionee’s Employment is
terminated by the Company (or its successor) or a subsidiary without Cause or
the Optionee terminates his or her Employment for Good Reason, the Option (or
the award substituted for the Option), to the extent then outstanding but not
then vested, will automatically vest in full at the time of such termination.
(b)    For purposes of this Agreement, “Good Reason” shall mean, unless
otherwise defined in an employment or other agreement between the Optionee and
the Company or its subsidiaries (in which case, such meaning shall apply), the
occurrence of any of the following, without the Optionee’s prior consent:
(i)    relocation of the Optionee’s place of employment, without the Optionee’s
consent, to a location that is more than thirty (30) miles from the Optionee’s
principal place of employment prior to the Change in Control; or
(ii)    a material diminution of the Optionee’s base salary or annual bonus
target percentage (i.e., percentage of base salary fixed during the performance
year) from the Optionee’s base salary or annual bonus target in effect as of
immediately prior to the Change in Control.
A termination will qualify as a termination for Good Reason only if (i) the
Optionee gives the Company notice, within ninety (90) days of the first
existence or occurrence of any of the conditions specified above; (ii) the
Company fails to cure the condition(s) within thirty (30) days of receiving such
notice; and (iii) the Optionee terminates his or her Employment not later than
thirty (30) days following the end of such 30-day period.
10.    Compliance with Laws. Notwithstanding any other provisions of the Plan or
this Agreement, unless there is an exemption from any registration,
qualification or other legal requirement applicable to the shares of Stock, the
Company shall not be required to deliver any shares of Stock issuable upon
vesting of the Restricted Stock Unit prior to the completion of any registration
or qualification of the shares of Stock under any U.S. or non-U.S. local, state
or federal securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
U.S. or non-U.S. local, state or federal governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable.


Page 6 of 6

--------------------------------------------------------------------------------





11.    No Employment or Other Service Rights. Nothing in this Agreement shall
confer upon the Optionee any right to continue in the employment or other
service of the Company or its subsidiaries, or in any way interfere with the
right of the Company or its subsidiaries to terminate the employment or other
service of the Optionee at any time.
12.    Acknowledgment of Nature of Plan and Option. In accepting the Option, the
Optionee acknowledges that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time;
(a)the Option is voluntary and occasional and does not create any contractual or
other right to receive future grants of Options, or benefits in lieu of Options,
even if Options have been granted repeatedly in the past;
(b)all decisions with respect to future Options, if any, will be at the sole
discretion of the Company;
(c)the Optionee’s participation in the Plan is voluntary;
(d)the Option is an extraordinary item that does not constitute compensation for
services of any kind rendered to the Company or any subsidiaries, and which is
outside the scope of the employment or service contract, if any;
(e)the Option and the shares of Stock subject to the Option and the income and
value of same are not intended to replace any pension rights or compensation;
(f)the Option and the shares of Stock subject to the Option and the income and
value of same are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or any subsidiaries;
(g)the future value of the underlying shares of Stock is unknown,
indeterminable, and cannot be predicted with any certainty;
(h)if the Optionee exercises his or her Option and obtains shares of Stock, the
value of those shares of Stock acquired upon exercise may increase or decrease
in value, even below the exercise price;
(i)unless otherwise agreed with the Company in writing, the Options and the
shares of Stock subject to the Option and the income and value of same are not
granted as consideration for, or in connection with, any service the Optionee
may provide as a director of a subsidiary;
(j)in consideration of the Option, no claim or entitlement to compensation or
damages shall arise from termination of the Option or from any diminution in
value of the Option or shares


Page 7 of 7

--------------------------------------------------------------------------------





of Stock acquired upon exercise of the Option resulting from termination of the
Optionee’s Employment (for any reason whatsoever and whether or not in breach of
local labor laws) and the Optionee irrevocably releases the Company and any
subsidiaries from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, the Optionee shall be deemed irrevocably to have waived the Optionee’s
entitlement to pursue such claim;
(k)the Option and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability; and
(m)    neither the Company, the Employer nor any other subsidiary shall be
liable for any foreign exchange rate fluctuation between the Optionee’s local
currency and the United States Dollar that may affect the value of the Option or
the underlying shares of Stock.
13.     No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company, the Employer or subsidiary retaining
Optionee making any recommendation regarding Optionee’s participation in the
Plan or Optionee’s acquisition or sale of the shares of Stock underlying the
Option. Optionee is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.
14.    Data Privacy Notice and Consent. The Optionee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Optionee’s personal data as described in this Agreement and
any other Award grant materials by and among, as applicable, the Employer, the
Company and any other subsidiary for the exclusive purpose of implementing,
administering and managing the Optionee’s participation in the Plan.
The Optionee understands that the Company, the Employer and any other subsidiary
may hold certain personal information about the Optionee, including, but not
limited to, the Optionee’s name, home address and telephone number, email
address, date of birth, social insurance, passport or other identification
number (e.g., resident registration number), salary, nationality, job title, any
shares of Stock or directorships held in the Company, details of all awards or
any other entitlement to shares of Stock awarded, canceled, exercised, vested,
unvested or outstanding in the Optionee’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.
The Optionee understands that Data may be transferred to Morgan Stanley Smith
Barney and its affiliates, E*Trade Financial Corporation and its affiliates, or
any other third party service provider selected by the Company, which is
assisting the Company with the implementation, administration and management of
the Plan. The Optionee understands that the recipients of the Data may be
located in the United States or elsewhere, and that the recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than the Optionee’s country. The Optionee understands that he or she may request
a list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. The Optionee
authorizes the Company, the Employer, any other subsidiary, and Morgan Stanley
Smith Barney and its affiliates, E*Trade Financial Corporation and its
affiliates,


Page 8 of 8

--------------------------------------------------------------------------------





and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing the Optionee’s
participation in the Plan. The Optionee understands that Data will be held only
as long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan. The Optionee understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative.
Further, the Optionee understands that he or she is providing the consents
herein on a purely voluntary basis. If the Optionee does not consent, or if the
Optionee later seeks to withdraw his or her consent, his or her employment
status or service with the Employer will not be affected; the only consequence
of refusing or withdrawing consent is that the Company would not be able to
grant the Optionee Options or other equity awards or administer or maintain such
awards. Therefore, the Optionee understands that refusing or withdrawing his or
her consent may affect the Optionee’s ability to participate in the Plan. For
more information on the consequences of the Optionee’s refusal to consent or
withdrawal of consent, the Optionee understands that he or she may contact his
or her local human resources representative.
1.     Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at Alexion
Pharmaceuticals, Inc., 100 College Street, New Haven, CT 06510, United States of
America or at such other address as the Company may hereafter designate in
writing.
2.    Language. If the Optionee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different from the English version,
the English version will control.
3.    Foreign Asset/Account, Exchange Control and Tax Reporting. The Optionee
may be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of shares
of Stock or cash (including the proceeds arising from the sale of shares of
Stock) derived from the Optionee’s participation in the Plan, to and/or from a
brokerage/bank account or legal entity located outside his or her country. The
applicable laws of the Optionee’s country may require that he or she report such
accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the applicable authorities in such country. The
Optionee acknowledges that he or she is responsible for ensuring compliance with
any applicable foreign asset/account, exchange control and tax reporting
requirements and should consult his or her personal legal advisor on this
matter.
4.    Repayment/Forfeiture. Any benefits the Optionee may receive hereunder
shall be subject to repayment or forfeiture as may be required to comply with
(i) any applicable listing standards of a national securities exchange adopted
in accordance with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (regarding recovery of erroneously awarded compensation) and any
implementing rules and regulations of the U.S. Securities and Exchange
Commission adopted thereunder, (ii) similar rules under the laws of any other
jurisdiction and (iii)


Page 9 of 9

--------------------------------------------------------------------------------





any policies adopted by the Company to implement such requirements, all to the
extent determined by the Company in its discretion to be applicable to the
Optionee.
5.    Insider Trading Restrictions/Market Abuse Laws. The Optionee acknowledges
that, depending on the Optionee’s country, the Optionee may be subject to
insider trading restrictions and/or market abuse laws, which may affect his or
her ability to acquire or sell shares of Stock or rights to shares of Stock
under the Plan during such times as the Optionee is considered to have “inside
information” regarding the Company (as defined by the laws in Optionee’s
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. The Optionee acknowledges that it is the Optionee’s
responsibility to comply with any applicable restrictions, and the Optionee
should speak to his or her personal advisor on this matter.
6.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means or request that the Optionee consent to participate in the Plan
by electronic means. The Optionee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
7.    Severability. In the event any one or more of the provisions of the
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
the remaining provisions of the Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
provision, which being valid, legal and enforceable, comes closest to the
intention of the parties underlying the invalid, illegal or unenforceable
provision.
8.    Provisions of the Plan. The provisions of the Plan, the terms of which are
incorporated in this Agreement, shall govern if and to the extent that there are
inconsistencies between those provisions and the provisions hereof. The Optionee
acknowledges that he or she received a copy of the Plan prior to the execution
of this Agreement.
9.    Governing Law and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to its
principles of conflicts of law.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Option or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of Connecticut and agree that such litigation shall be conducted only in the
courts of New Haven County, Connecticut, or the federal courts for the United
States for the District of Connecticut, and no other courts, where this grant of
Options is made and/or to be performed.
10.    Binding Agreement. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and,


Page 10 of 10

--------------------------------------------------------------------------------





except as otherwise provided in the Plan, may not be modified other than by
written instrument executed by the parties.
11.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
12.    Appendix. Notwithstanding any provision herein, the Optionee’s
participation in the Plan shall be subject to any special terms and conditions
as set forth in the Appendix for the Optionee’s country. Moreover, if the
Optionee relocates to one of the countries included in the Appendix, the special
terms and conditions for such country will apply to the Optionee, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.
13.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Optionee’s participation in the Plan, on the
Option and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or desirable in order to comply with local
law or facilitate the administration of the Plan, and to require the Optionee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


Page 11 of 11

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.


ALEXION PHARMACEUTICALS, INC.


By: ______________________________
Name:
Title:




OPTIONEE


                        
Name:




Page 12 of 12

--------------------------------------------------------------------------------







APPENDIX
TO
ALEXION PHARMACEUTICALS, INC.
2017 INCENTIVE PLAN
GLOBAL STOCK OPTION AGREEMENT
FOR NON-U.S. OPTIONEES
This Appendix includes additional terms and conditions that govern the Options
granted to the Optionee if the Optionee resides in the countries contained
herein. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Notice of Grant and Global Stock Option Agreement (of
which this Appendix is a part) or the Plan.


This Appendix may also include information regarding exchange controls and
certain other issues of which the Optionee should be aware with respect to the
Optionee’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of June 2017. Such laws are often complex and change frequently. As
a result, the Company strongly recommends that the Optionee not rely on the
information noted herein as the only source of information relating to the
consequences of the Optionee’s participation in the Plan because the information
may be out of date at the time the Optionee acquires shares of Stock or sells
shares of Stock the Optionee acquires under the Plan.


In addition, the information is general in nature and may not apply to the
Optionee’s particular situation, and the Company is not in a position to assure
the Optionee of any particular result. Accordingly, the Optionee should seek
appropriate professional advice as to how the relevant laws in the Optionee’s
country apply to his or her specific situation.


If the Optionee is a citizen or resident of another country, or is considered a
resident of another country for local law purposes, the information contained in
this Appendix may not be applicable to him or her.


Canada
Acknowledgement of Nature of Plan and Option
The following replaces in its entirety Section 7(a) of the Agreement:
(a)    In the event of termination of the Optionee’s Employment (whether or not
in breach of local labor laws), the Optionee’s right to receive an Option and
vest in the Option under the Plan, if any, will terminate effective as of the
earlier of (i) the date upon which the Optionee is no longer actively employed
or (ii) the date upon which the Optionee receives written notice of termination
from the Company or the Employer (the “Termination Date”). The Committee shall
have the exclusive discretion to determine when the Optionee is no longer
actively employed or when the Optionee has received notice of such termination
for purposes of the Option. Any portion of this Option that


Page 13 of 13

--------------------------------------------------------------------------------





is not vested and exercisable on the Termination Date shall terminate
immediately and be null and void.
Data Privacy Notice and Consent
This provision supplements Section 14 of the Agreement:
The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Optionee further authorizes the Company and any subsidiaries and the
administrator of the Plan to disclose and discuss the Plan with their advisors.
The Optionee further authorizes the Employer to record such information and to
keep such information in his or her employee file.
Consent to Receive Information in English
The following provisions will apply if the Optionee is a resident of Quebec:
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention ainsi que de tous documents exécutés, avis donnés et procedures
judiciaries intentées, directement ou indirectement, relativement à la présente
convention.
Securities Law Notice
Optionee is permitted to sell shares of Stock acquired through the Plan through
the designated broker appointed under the Plan, if any, provided the resale of
shares of Stock acquired under the Plan takes place outside of Canada through
the facilities of a stock exchange on which the shares of Stock are listed.
Foreign Asset/Account Reporting
Foreign property, including Options, shares of Stock acquired under the Plan and
other rights to receive shares of a non-Canadian company held by a Canadian
resident must generally be reported annually on a Form T1135 (Foreign Income
Verification Statement) if the total cost of the foreign property exceeds
C$100,000 at any time during the year. Thus, such Options must be reported –
generally at a nil cost – if the C$100,000 cost threshold is exceeded because
the Optionee’s holds other foreign property. When shares of Stock are acquired,
their cost generally is the adjusted cost base (“ACB”) of the shares. The ACB
would ordinarily equal the fair market value of the shares at the time of
acquisition, but if the Optionee owns other shares of the same company, this ACB
may need to be averaged with the ACB of the other shares. The Optionee should
consult with his or her personal legal advisor to ensure compliance with
applicable reporting obligations.


Page 14 of 14

--------------------------------------------------------------------------------





Ireland
Director Notification
If the Optionee is a director, shadow director, or secretary of an Irish
subsidiary, pursuant to the Companies Act 2014, the Optionee must notify that
subsidiary in writing if the Optionee receives or disposes of an interest
exceeding in aggregate 1% of the share capital of the Company (e.g., the Option,
shares of Stock), if the Optionee becomes aware of the event giving rise to the
notification requirement, or if the Optionee becomes a director or secretary if
such an interest exceeding 1% in aggregate of the share capital of the Company
exists at the time. This notification requirement also applies with respect to
the interests of a spouse, Civil Partner, or minor children (whose interests
will be attributed to the director, shadow director, or secretary).
Switzerland
Securities Law Notice
The offer of this Option is considered a private offering in Switzerland;
therefore, it is not subject to registration. The Optionee should note that
neither this document nor any other materials relating to this Option
constitutes a prospectus as such term is understood pursuant to article 652a of
the Swiss Code of Obligations, and neither this document nor any other materials
relating to this Option may be publicly distributed nor otherwise made publicly
available in Switzerland.


Page 15 of 15